Citation Nr: 0929564	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-18 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1946 to July 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in July 2005, the 
RO determined that service connection for bilateral hearing 
loss was not warranted, on the basis that there was no 
evidence showing that his hearing loss was related to noise 
exposure during service.

3.  Evidence added to the record since the final July 2005 RO 
denial is cumulative and redundant of the evidence of record 
at the time of the decision and does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 

4.  In an unappealed rating decision issued in July 2005, the 
RO determined that service connection for tinnitus was not 
warranted, on the basis that service treatment records did 
not show any complaints, treatment or diagnosis of tinnitus 
and there was no current medical evidence showing a diagnosis 
of tinnitus related to military service.

5.  Evidence added to the record since the final June 2005 RO 
denial is cumulative and redundant of the evidence of record 
at the time of the decision and does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in August 2006.  This letter informed the 
Veteran of the bases for the prior decision's denial of his 
claim for service connection for bilateral hearing loss and 
tinnitus, and what evidence would be necessary to 
substantiate the elements required to establish the claim.  
See Kent, supra.  Specifically, this letter informed the 
Veteran that the July 2005 decision denied his claim for 
bilateral hearing loss because the evidence showed that he 
did not have a hearing loss during his period of active 
military service and his current hearing loss was first noted 
at a time too remote from service to be related thereto.  The 
letter also informed the Veteran that his claim for tinnitus 
was previously denied because his service treatment records 
showed no complaints, treatment or diagnosis of tinnitus 
while in service and there was no current medical evidence 
showing a diagnosis of tinnitus related to his military 
service.  The letter continued by notifying the Veteran that 
in order to reconsider the issues, he would have to submit 
new and material evidence that related to these facts.  The 
letter also defined new and material evidence.  The letter 
put the Veteran on notice that new evidence is evidence that 
must be in existence and be submitted to VA for the first 
time.  The letter also put the Veteran on notice that 
material evidence is evidence that is relevant to the issue 
of why his claim was previously denied.  The letter then 
advised the Veteran that new and material evidence must raise 
a reasonable possibility of substantiating his claim and that 
the evidence cannot simply be repetitive or cumulative of the 
evidence of record when his claim was previously decided.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
private treatment records pertinent to the years after 
service.  The Board does note that the Veteran was not 
afforded a VA examination specifically for his claims.  
However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  As is discussed more fully below, the 
Board finds that new and material evidence has not been 
presented or secured in this case; therefore the duty to 
provide a medical examination and/or medical opinion does not 
apply to the Veteran's claims.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied.



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus were 
previously considered and denied by the RO in a decision 
dated in July 2005.  The Veteran's claim for entitlement to 
service connection for bilateral hearing loss was also 
previously denied by the RO in a decision dated in July 1993.  
That decision was subsequently confirmed in May 1994 and 
September 1995.  The Veteran was notified of those decisions 
and of his appellate rights.  He did not file a timely appeal 
of those decisions.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105.

While the RO did not reopen the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus in the 
December 2006 rating decision currently on appeal, the Board 
is not bound by that determination and is, in fact, required 
to conduct an independent new and material evidence analysis 
in claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
using the guidelines discussed below, the Board finds that 
the Veteran has not submitted new and material evidence with 
regard to his claims for entitlement to service connection 
for bilateral hearing loss and tinnitus; as such, the claims 
will not be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

In the July 2005 rating decision, the RO considered the 
Veteran's service treatment records, a May 2005 VA 
examination report, VAMC treatment records dated from July to 
August 2004, and a letter from Dr. J.G.N. dated in July 2002.  
In that decision, the RO observed that with regard to his 
bilateral hearing loss claim, although the letter from Dr. 
J.G.N. stated that his hearing loss appeared to be noise 
induced, there was no evidence showing his hearing loss was 
related to noise exposure during service.  The findings of 
his VA examination showed that he stated that his hearing 
loss was not because of constant noise, but related to a 
landing that occurred in 1948 or 1949, when he heard a loud 
bang upon landing.  The Veteran described this as an 
implosion in his head.  There was no evidence found in his 
service treatment records of an ear injury during service.  
After a review of the claims file, the examiner gave the 
opinion that the Veteran's current hearing loss was not 
likely related to noise exposure while in service since he 
was not seen for this condition for more than 40 years after 
his discharge from service.  Therefore, entitlement to 
service connection for bilateral hearing loss remained 
denied.

As to his tinnitus claim, the July 2005 decision stated that 
the Veteran's service treatment records showed no complaints, 
treatment or diagnosis of tinnitus while in service.  There 
was also no current medical evidence showing a diagnosis of 
tinnitus related to his military service.  The findings of 
his VA examination showed that after a review of the claims 
file, the examiner gave the opinion that the Veteran's 
tinnitus was not likely related to noise exposure in service 
as there was no record of treatment for that condition for 
more than 40 years after his discharge from service.  
Therefore, entitlement to service connection for tinnitus was 
denied.

The evidence associated with the claims file subsequent to 
the July 2005 rating decision includes only the Veteran's own 
contentions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the July 2005 
decision and finds that this evidence does not constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claims for service connection for bilateral 
hearing loss and tinnitus.  Although this evidence is 
certainly new, in that it was not previously of record, with 
regard to whether the evidence is material, the Board finds 
that the evidence does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claims.  In this 
regard, the Veteran's contentions are duplicative of 
contentions made prior to the last final denial of his 
claims, and thus have already been considered.  As such, they 
do not constitute new and material evidence sufficient to 
reopen his claims.

Further, although the Veteran may sincerely believe that he 
has bilateral hearing loss and tinnitus that is related to 
his active service, the Veteran, as a layperson, is not a 
competent witness when it comes to offering medical opinions 
or diagnoses, and such evidence does not provide a basis on 
which to reopen a claim of service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  In addition, while the 
Veteran is competent to report what he experienced, such as 
noise exposure, there is no objective evidence of record to 
support the Veteran's assertions that his current bilateral 
hearing loss and tinnitus are related to any noise exposure 
during service.  Thus, the Veteran contentions are not deemed 
to be "new and material evidence" and cannot serve to 
reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

For these reasons, the Board determines the evidence 
submitted subsequent to the July 2005 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the Veteran's 
claims is not new and material, and his petition to reopen 
the claims for service connection for bilateral hearing loss 
and tinnitus must be denied.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008).


ORDER

As no new and material evidence has been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened; the appeal is denied.

As no new and material evidence has been received, the claim 
for entitlement to service connection for tinnitus is not 
reopened; the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


